         CASE 0:18-cv-03205-PJS-KMM Doc. 70 Filed 12/28/20 Page 1 of 6

                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                                VOICE (314) 244-2400
Michael E. Gans
                                                                                  FAX (314) 244-2780
 Clerk of Court
                                                                                www.ca8.uscourts.gov

                                                            December 28, 2020


Mr. Daniel E. Gustafson
GUSTAFSON & GLUEK
Suite 2600
120 S. Sixth Street
Minneapolis, MN 55402-0000

       RE: 20-3689 Jennifer Song, et al v. Champion Petfoods USA, Inc., et al

Dear Mr. Gustafson:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.
         CASE 0:18-cv-03205-PJS-KMM Doc. 70 Filed 12/28/20 Page 2 of 6

       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                     Michael E. Gans
                                                     Clerk of Court

CBO

Enclosure(s)

cc:    Mr. Daryl DeValerio Andrews
       Ms. Elisa Hevia Baca
       Ms. Debra Beauvais
       Ms. Raina Borrelli
       Mr. David A. Coulson
       Ms. Kate M. Fogarty
       Mr. Robert S. Galbo
       Ms. Karla M. Gluek
       Mr. Jared R. Kessler
       Mr. Steven M. McKany
       Mr. William C. Penwell
       Ms. Michelle Perkovic
       Ms. Rebecca A. Peterson
       Mr. Kevin A. Seely
       Mr. Rick L. Shackelford
       Mr. Robert K. Shelquist
       Mr. Blake Shepard Jr.
       Mr. Mark J. Tamblyn
       Mr. Kenneth A. Wexler

          District Court/Agency Case Number(s): 0:18-cv-03205-PJS
         CASE 0:18-cv-03205-PJS-KMM Doc. 70 Filed 12/28/20 Page 3 of 6

Caption for Case Number: 20-3689

Jennifer Song, on behalf of themselves and all others similarly situated; Scott Wertkin, on behalf
of themselves and all others similarly situated

             Plaintiffs - Appellants

v.

Champion Petfoods USA, Inc.; Champion Petfoods, LP

             Defendants - Appellees
        CASE 0:18-cv-03205-PJS-KMM Doc. 70 Filed 12/28/20 Page 4 of 6

Addresses for Case Participants: 20-3689

Mr. Daniel E. Gustafson
GUSTAFSON & GLUEK
Suite 2600
120 S. Sixth Street
Minneapolis, MN 55402-0000

Mr. Daryl DeValerio Andrews
ANDREWS & DEVALERIO
P.O. BOX 67101
Chestnut Hill, MA 02110

Ms. Elisa Hevia Baca
GREENBERG & TRAURIG
Suite 4100
333 S.E. Second Avenue
Miami, FL 33131

Ms. Debra Beauvais
U.S. COURTHOUSE
300 S. Fourth Street
Minneapolis, MN 55415

Ms. Raina Borrelli
GUSTAFSON & GLUEK
Suite 2600
120 S. Sixth Street
Minneapolis, MN 55402-0000

Mr. David A. Coulson
GREENBERG & TRAURIG
Suite 4100
333 S.E. Second Avenue
Miami, FL 33131

Ms. Kate M. Fogarty
U.S. DISTRICT COURT
District of Minnesota
202 U.S. Courthouse
300 S. Fourth Street
Minneapolis, MN 55415-0000

Mr. Robert S. Galbo
GREENBERG & TRAURIG
Suite 4100
333 S.E. Second Avenue
Miami, FL 33131
       CASE 0:18-cv-03205-PJS-KMM Doc. 70 Filed 12/28/20 Page 5 of 6

Ms. Karla M. Gluek
GUSTAFSON & GLUEK
Suite 2600
120 S. Sixth Street
Minneapolis, MN 55402-0000

Mr. Jared R. Kessler
GREENBERG & TRAURIG
Suite 4100
333 S.E. Second Avenue
Miami, FL 33131

Mr. Steven M. McKany
ROBBINS, LLP
5040 Shoreham Place
San Diego, CA 92122

Mr. William C. Penwell
SIEGEL & BRILL
Suite 1300
100 Washington Avenue, S.
Minneapolis, MN 55401-0000

Ms. Michelle Perkovic
WEXLER & WALLACE
Suite 3300
55 W. Monroe Street
Chicago, IL 60603

Ms. Rebecca A. Peterson
LOCKRIDGE & GRINDAL
Suite 2200
100 Washington Avenue, S.
Minneapolis, MN 55401-0000

Mr. Kevin A. Seely
ROBBINS & ARROYO
Suite 1900
600 B Street
San Diego, CA 92101

Mr. Rick L. Shackelford
GREENBERG & TRAURIG
Suite 1900
1840 Century Park, E.
Los Angeles, CA 90067

Mr. Robert K. Shelquist
LOCKRIDGE & GRINDAL
Suite 2200
100 Washington Avenue, S.
Minneapolis, MN 55401-0000
        CASE 0:18-cv-03205-PJS-KMM Doc. 70 Filed 12/28/20 Page 6 of 6


Mr. Blake Shepard Jr.
SIEGEL & BRILL
Suite 1300
100 Washington Avenue, S.
Minneapolis, MN 55402

Mr. Mark J. Tamblyn
WEXLER & WALLACE
Suite 200
333 University Avenue
Sacramento, CA 95825

Mr. Kenneth A. Wexler
WEXLER & WALLACE
Suite 3300
55 W. Monroe Street
Chicago, IL 60603
